DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the units in claim 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2007048014 to Nakamura, supplied by applicant.
Nakamura teaches the following: 
7. A machine tool, comprising: a table to which a workpiece is secured; a spindle that holds a tool; a spindle motor that causes the spindle to rotate about a longitudinal axis of the spindle; a feeding motor that causes the table and the spindle to relatively move; and a control device that controls the spindle motor and the feeding motor (Figs. 1-2, paragraphs 16, 37), the control device comprising:
1, 7. A control device of a machine tool that includes a table to which a workpiece is secured and a spindle that holds a tool (Figs. 1-2, paragraphs 16, 37), the control device comprising:
a storage unit that stores a working program and a tool length correction amount (paragraph 19, tool offset amount; paragraph 24, “However, when the tool offset amount is updated while the setup data processing unit 13 constantly monitors the tool offset 
a control unit that causes the table and the spindle to relatively move on the basis of the working program and the tool length correction amount (paragraph 20);
a region setting unit that sets an interference checking region including the tool held by the spindle (paragraph 22); and
an interference determination unit that determines whether the interference checking region interferes with obstacles in a region surrounding the tool in a case in which the tool and the table are caused to relatively move on the basis of the working program and the tool length correction amount (paragraph 26-28, “For example, in an NC lathe, a spindle on which a workpiece is mounted is supported by the spindle table via a chuck, and a saddle with a tool post on which a tool is mounted is disposed on the bed. In addition, no interference relationship is established between the saddle, the tool post, and the tool, and an interference relationship is established only between the spindle, the chuck, and the workpiece, and the saddle, the tool post, and the tool. In addition, since the interference between the tool and the workpiece can be regarded as machining of the workpiece by the tool, a cutting relationship is established between the two, but this relationship is only between the tool tip and the workpiece. Therefore, an interference relationship is also established between the part other than the chip in the tool and the workpiece.”),
wherein the region setting unit sets the interference checking region on the basis of the tool length correction amount (paragraph 24-28, “Therefore, specifically, the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied above, and further in view of JP2009054043 to Ide, supplied by applicant.
Nakamura fails to teach wherein the interference checking region is configured of one or more regions with cylindrical shapes or polygonal columnar shapes.
Ide teaches an interference checking region is configured of one or more regions with cylindrical shapes or polygonal columnar shapes (Figs. 1-3, paragraph 10, paragraph 26, “Further, in relation to the present invention, the memory 13 stores software for processing to be described later for executing the above-described interference check algorithm, and the shape of each part of the machine that may cause interference is one or more polyhedrons. (In this embodiment, it is defined as a combination of a rectangular parallelepiped, a cylinder, and a plane), and the data is stored”).
Nakamura and Ide are analogous art because they are from the same field of endeavor or similar problem solving area, numerical control.  
Since Ide teaches interference check that enables an interference prevention function for checking in advance a collision of a machine tool, and in particular, numerical control even if the amount of calculation for interference check increases. It is an object of the present invention to provide a numerical control apparatus that reliably executes calculation for preventing interference without affecting the interpolation processing of the apparatus (paragraph 5), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply 
Allowable Subject Matter
Claim 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sean Shechtman/           Primary Examiner, Art Unit 2896